DETAILED ACTION
This is the First Office Action on the Merits based on the 16/869,954 application filed on 05/08/2020 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species IV (FIGS. 14-20) in the reply filed on 03/07/2022 is acknowledged.
However, the Applicant did not elect any claims related to Species IV (FIGS. 14-20) in the reply filed on 03/07/2022.
During the interview on 05/31/2022, the Applicant elected claims 1-6, 10-15, 17-20 related to Species IV (FIGS. 14-20).
Claims 7-9, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I (FIGS. 1-4) there being no allowable generic or linking claim. Election was made without traverse in the interview on 05/31/2022.

Further, claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I (FIGS. 1-4), Species III (FIGS. 8-13), Species V(FIGS. 21-26) and Species VIII (FIG.41-51). Specifically, claim 2 is directed to an upper seat handles configured to be coupled to and extend laterally from the base. However, the upper seat handles are not disclosed in the elected FIGS. 14-20 and in paragraph [0093] of the Applicant’s specification. Instead, the upper seat handles 117 are disclosed in Species I (FIGS. 1-4; Applicant’s Specification, Para [0078] “a pair of upper seat handles 117 can be adjustably coupled to the back rest portion 136. The pair of upper seat handles 117 can be configured to rotate about respective upper seat handle axes 138. Specifically, such upper seat handle axes 138 can extend laterally relative to and may be spaced from the ground surface 103. A position of the pair of upper seat handles 117 may also be adjustable.”). An upper load handles 221 are disclosed in Species II (FIGS. 6-7; Applicant’s Specification, Para [0086] “these adjustments can include the height of the pair of upper load handles 221, the distance between the pair of upper load handles 221 and the seat 230.”). An upper load handles 521 are disclosed in Species V (FIGS. 21-26; Applicant’s Specification, Para [0096] “the exercise machine 500 can include the pair of upper load handles 521 and the pair of middle load handles 522.”). Further, even when the Examiner make the assumption that the elected Species IV (FIGS.14-20) disclose a pair of upper seat handles (as shown in FIGS. 14-15, the upper seat handles are annotated as 480 -the load cells), the upper seat handles are not configured to be coupled to and extend laterally from the base. Therefore, claims 2-3 are withdrawn because it is not directed to the elected Species IV (FIGS. 14-20). 

Further, claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I (FIGS. 1-4), Species III (FIGS. 8-13), Species V(FIGS. 21-26) and Species VIII (FIG.41-51). Specifically, claim 15 teach at least one base foot area comprises a pair of base foot areas, each of which extends longitudinally a distance along one of the first base side and the second base side; and the pair of base foot areas each extends laterally toward an opposite one of the first base side and the second base side. As shown in Species IV (FIGS. 14-20), there is only one base foot area disposed centrally to the base on which the user can stand during at least one of the isometric exercise and the dynamic exercise. Further, the base foot area is not the foot plate 425. (Applicant’s drawings, see FIGS. 14-20)

Further, claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I (FIGS. 1-4), Species III (FIGS. 8-13), Species V(FIGS. 21-26) and Species VIII (FIG.41-51). Specifically, claim 15 teach at least one base foot area comprises a pair of base foot areas, each of which extends longitudinally a distance along one of the first base side and the second base side; and the pair of base foot areas each extends laterally toward an opposite one of the first base side and the second base side. As shown in Species IV (FIGS. 14-20), there is only one base foot area disposed centrally to the base on which the user can stand during at least one of the isometric exercise and the dynamic exercise. Further, the base foot area is not the foot plate 425. (Applicant’s drawings, see FIGS. 14-20)
Therefore, claims 2-3, 7-9, 15-16 and 19 are withdrawn and are made FINAL.

Claim Objections
Claims 1, 4-6, 10-14, 17-18, 20 objected to because of the following informalities: 
Claim 1, lines 7-8, “at least one of osteogenesis and muscle hypertrophy” should be corrected to ---the at least one of the osteogenesis and the muscle hypertrophy---.
Claims 4-6, 10-14, 18, line 1, “the system” should be corrected to ---the rehabilitation and exercise system---.
Claim 4, line 2, “the system” should be corrected to ---the rehabilitation and exercise system---.
Claim 10, line 2, “each pivoting assembly” should be corrected to---each of the pivoting assemblies---
Claim 10, line 3, “each pivoting arm” should be corrected to---each of the pivoting arm---
  Claim 11, lines 2, 3 “the system” should be corrected to ---the rehabilitation and exercise system---.
Claim 12, lines 2, 3 “the system” should be corrected to ---the rehabilitation and exercise system---.
Claim 17, lines 7-8, “at least one of osteogenesis and muscle hypertrophy” should be corrected to ---the at least one of the osteogenesis and the muscle hypertrophy---
Claim 17, line 15, “the system” should be corrected to ---the rehabilitation and exercise system---.
Claim 18, line 2, “the system” should be corrected to ---the rehabilitation and exercise system---.
Claim 20, line 2, “an exercise machine” should be corrected to ---the exercise machine---
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a static device configured to be coupled to the base and configured to provide isometric exercise” in claim 1, lines 3-4. This limitation invokes 112f because the limitation has the generic place holder “device” in combination with the functional language “static” with no specific structure. Further, the specification disclose that the static device is equivalent with the isometric device wherein the isometric device can be a pair of upper seat handles 117 (isometric core-pull-style exercise), a first semicircular pane 118 (isometric leg-press-style exercise), a second semicircular 119 (isometric leg-press-style exercise), a lateral bar 120 (isometric arm-curl-style exercise), a pair of upper load handles 221 (isometric core-pull-style exercise), a pair of middle load handles 222 (isometric arm-curl-style exercise), a first pivoting assembly 323 (isometric arm-curl-style exercise), a second pivoting assembly 324 (isometric arm-curl-style exercise), the isometric devices 423, 424, a foot plate 425 (isometric leg-press-style exercise), a pair of upper load handles 521 (isometric arm-curl-style exercise), the isometric device 525 (isometric leg-press-style exercise) (Applicant’s specification, Para [0075] “Hereafter, the isometric device may refer to any one of the isometric devices 117, 118, 119, 120, 221, 222, 323, 324, 423, 424, 425, 521, 525.”). The Applicant elected Species IV (FIGS. 14-20) wherein the static device is interpreted as a foot plate 425 or an equivalent static device (Applicant’s specification, Para [0093] “The exercise machine 400 may include at least one dynamic device 426, 428 and at least one isometric device 423, 424, 425…The exercise machine 400 can further include one or more foot plates 425 (e.g., two shown) coupled to the base 402, and each foot plate 425 is configured to be selectively engaged by the user.”). 
“a dynamic device configured to be coupled to the base and configured to provide a dynamic exercise” in claim 1, line 6. Dynamic device in claim 1 has been interpreted under 112f because the limitation has the generic place holder “device” in combination with the functional language “dynamic” with no specification structure. Further, the specification disclose the structure of the dynamic device may be a cyclic mechanism which include at least one pedal (Applicant’s specification, Para [0080] “the at least one dynamic device 126 can be a cycle mechanism 126… the cycle mechanism 126 may include at least one pedal 142, 144 that can be configured to allow the user to engage and move the cycle mechanism 126.”). Further, the dynamic device may be a flexible band (crunch-type dynamic exercises and back-extension-type exercises) (Para [0093] “the at least one dynamic device 426, 428 of the exercise machine 400 can include at least one flexible band 428”, Para [0096] “The exercise machine 500 can include at least one dynamic device 528 (see, FIG. 22)”). The Examiner notes that claim 5 includes the structure of the dynamic device to comprise a cycling mechanism having pedals and would not longer be considered under 112f. 
  “a static device configured to be coupled to the base and configured to provide isometric exercise” in claim 17, line 3. This limitation invokes 112f because the limitation has the generic place holder “device” in combination with the functional language “static” with no specification structure. Further, the specification disclose that the static device is equivalent with the isometric device wherein the isometric device can be a pair of upper seat handles 117 (isometric core-pull-style exercise), a first semicircular pane 118 (isometric leg-press-style exercise), a second semicircular 119 (isometric leg-press-style exercise), a lateral bar 120 (isometric arm-curl-style exercise), a pair of upper load handles 221 (isometric core-pull-style exercise), a pair of middle load handles 222 (isometric arm-curl-style exercise), a first pivoting assembly 323 (isometric arm-curl-style exercise), a second pivoting assembly 324 (isometric arm-curl-style exercise), the isometric devices 423, 424, a foot plate 425 (isometric leg-press-style exercise), a pair of upper load handles 521 (isometric arm-curl-style exercise), the isometric device 525 (isometric leg-press-style exercise) (Applicant’s specification, Para [0075] “Hereafter, the isometric device may refer to any one of the isometric devices 117, 118, 119, 120, 221, 222, 323, 324, 423, 424, 425, 521, 525.”). The Applicant elected Species IV (FIGS. 14-20) wherein the static device is interpreted as a foot plate 425 or an equivalent static device (Applicant’s specification, Para [0093] “The exercise machine 400 may include at least one dynamic device 426, 428 and at least one isometric device 423, 424, 425…The exercise machine 400 can further include one or more foot plates 425 (e.g., two shown) coupled to the base 402, and each foot plate 425 is configured to be selectively engaged by the user.”).
 “a static device configured to be coupled to the base and configured to provide isometric exercise” in claim 20, lines 2, 3, 4. This limitation invokes 112f because the limitation has the generic place holder “device” in combination with the functional language “static” with no specification structure. Further, the specification disclose that the static device is equivalent with the isometric device wherein the isometric device can be a pair of upper seat handles 117 (isometric core-pull-style exercise), a first semicircular pane 118 (isometric leg-press-style exercise), a second semicircular 119 (isometric leg-press-style exercise), a lateral bar 120 (isometric arm-curl-style exercise), a pair of upper load handles 221 (isometric core-pull-style exercise), a pair of middle load handles 222 (isometric arm-curl-style exercise), a first pivoting assembly 323 (isometric arm-curl-style exercise), a second pivoting assembly 324 (isometric arm-curl-style exercise), the isometric devices 423, 424, a foot plate 425 (isometric leg-press-style exercise), a pair of upper load handles 521 (isometric arm-curl-style exercise), the isometric device 525 (isometric leg-press-style exercise) (Applicant’s specification, Para [0075] “Hereafter, the isometric device may refer to any one of the isometric devices 117, 118, 119, 120, 221, 222, 323, 324, 423, 424, 425, 521, 525.”). The Applicant elected Species IV (FIGS. 14-20) wherein the static device is interpreted as a foot plate 425 or an equivalent static device (Applicant’s specification, Para [0093] “The exercise machine 400 may include at least one dynamic device 426, 428 and at least one isometric device 423, 424, 425…The exercise machine 400 can further include one or more foot plates 425 (e.g., two shown) coupled to the base 402, and each foot plate 425 is configured to be selectively engaged by the user.”).
“a dynamic device configured to be coupled to the base and configured to provide a dynamic exercise” in claim 20, lines 2, 3, 4. This limitation invokes 112f because the limitation has the generic place holder “device” in combination with the functional language “dynamic” with no specification structure. Further, the specification disclose the structure of the dynamic device may be a cyclic mechanism which include at least one pedal (Applicant’s specification, Para [0080] “the at least one dynamic device 126 can be a cycle mechanism 126… the cycle mechanism 126 may include at least one pedal 142, 144 that can be configured to allow the user to engage and move the cycle mechanism 126.”). Further, the dynamic device may be a flexible band (crunch-type dynamic exercises and back-extension-type exercises) (Para [0093] “the at least one dynamic device 426, 428 of the exercise machine 400 can include at least one flexible band 428”, Para [0096] “The exercise machine 500 can include at least one dynamic device 528 (see, FIG. 22)”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“cycling mechanism” in claim 5, line 2. This limitation does not invokes 112f because claim 5 disclose the structure of the cycling mechanism to comprise pedals.
“pivoting assemblies” in claim 10, lines 1-2. This limitation does not invokes 112f because claim 10 disclose the structure of the pivoting assemblies to comprise a pivoting arm and a pivoting handle.
“dynamic device” in claim 17, lines 6, 6-7, 11, 12. This limitation does not invokes 112f because claim 17 disclose the structure of the dynamic device to comprise a cycling mechanism having pedals.
“dynamic device” in claim 18, line 3. This limitation does not invokes 112f because claim 17 disclose the structure of the dynamic device to comprise a cycling mechanism having pedals.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a main post" in line 3.  It is unclear whether this limitation is a part of the static device in claim 1, line 3 or the dynamic device in claim 1, line 6.
Claim 14 recites the limitation "can stand" in line 4.  The specification does not define “can”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to amend this limitation to ---is configured to---

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11, 14, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulus (US 2012/0190502 A1)
Regarding claim 1: Paulus disclose a rehabilitation and exercise system (computer-controlled robotic resistance system, Abstract, “The invention comprises a method and/or an apparatus using computer configured exercise equipment and an electric motor. A computer-controlled robotic resistance system is used for training, diagnosis and/or therapy.”), comprising: 
a base (the base include the support base 410 and the aesthetic housing 480, see annotated in FIG.4); 
a static device (see claim 112f interpretation above, the static device is interpreted to be a pair of upper seat handles, a first semicircular pane, a second semicircular, a lateral bar, a pair of upper load handles, a pair of middle load handles, a first pivoting assembly, a second pivoting assembly or any isometric device equivalent thereof; the Examiner notes that the Applicant’s specification discloses a multiple isometric devices and the static device of the claims is not required to include multiple isometric devices; Paulus, the static device is interpreted to include an electric motor 240, the resistive cable 230 and the weightlifting bar 220, the static device of Paulus is considered to be equivalent with the Applicant’s static device of the elected embodiment because they both perform isometric exercises in static position; see annotated in FIG.4, Para [01116] “isometric exercises are performed in static positions, rather than being dynamic through a range of motion. Resistance by the electric motor 240 transferred through the resistive cable 230 to the weightlifting bar 220 allows for isometric exercise, such as with a lock on the motor or cable, and/or through use of a sensor, such as the encoder”) configured to be coupled to the base (see FIG.4) and configured to provide isometric exercise for a user (Para [01116] “isometric exercises are performed in static positions, rather than being dynamic through a range of motion. Resistance by the electric motor 240 transferred through the resistive cable 230 to the weightlifting bar 220 allows for isometric exercise, such as with a lock on the motor or cable, and/or through use of a sensor, such as the encoder”) by receiving static force (user force applying on the weightlifting bar 220) from the user to facilitate at least one of osteogenesis or muscle hypertrophy for the user (the Examiner notes that the limitation requires either osteogenesis or muscle hypertrophy, Para [01116] “An isometric exercise is a type of strength training where a joint angle and a muscle length do not vary during contraction”); and 
a dynamic device (see claim 112f interpretation above, the dynamic device is interpreted to comprise a cycling mechanism having pedals, Paulus, see annotated in FIG.4) configured to be coupled to the base (the pedals are connected to the aesthetic housing 480 of the base, see FIG.4) and configured to provide a dynamic exercise for the user by being moved by the user to facilitate at least one of osteogenesis and muscle hypertrophy for the user (the Examiner notes that the limitation requires either osteogenesis or muscle hypertrophy; Paulus, the user is capable to perform the dynamic exercise by applying forces to the pedals; the pedals of the cycle are part of the dynamic device and are configured for dynamic exercise, see FIG.4).

    PNG
    media_image1.png
    648
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    806
    867
    media_image2.png
    Greyscale


Regarding claim 4: Paulus disclose wherein the base (the base include the support base 410 and the aesthetic housing see annotated in FIG.4) comprises a longitudinal base length (the length of the support base 410, see FIG.4) and a lateral base width (the width of the support base 410); and the system further comprises: 
a main post (see annotated in FIG.4) configured to be coupled to the base (the main post 492 connected to the housing 480, see FIG.4) at a first base end (the first base end is the top end of the housing 480, see annotated in FIG.4), and the main post is configured to extend vertically from the base (see FIG.4).

    PNG
    media_image3.png
    648
    869
    media_image3.png
    Greyscale


Regarding claim 5: Paulus disclose wherein the dynamic device (see annotated in FIG.4) is configured to be attached to the base (the pedals connected to the housing 480, see FIG.4) adjacent the main post (the post 492 is coupled directly to the housing 480), and the dynamic device (see claim 112f interpretation above, the dynamic device is interpreted to comprise a cycling mechanism having pedals, Paulus, see annotated in FIG.4) comprises a cycling mechanism having pedals (pedals 450, see FIG.4) configured to be selectively engaged by the user (the pedals 450 are engaged with the user’s feet).

Regarding claim 6: Paulus disclose wherein the pedals (pedals 450, see FIG.4) are offset from and rotatable about a cycle axis (see annotated in FIG.4) of the cycling mechanism, and the cycle axis (see annotated in FIG.4) extends laterally relative to the base (see annotated in FIG.4).

Regarding claim 11: Paulus disclose a control console (see annotated in FIG.4) configured to provide information to and instruct the user regarding use of the system prior to or during use of the system (Para [0169] “A visual feedback system 492 is also optionally used to provide the user with immediate feedback on velocity tracking ability and/or other exercise related parameters. Velocity tracking is particularly useful for systems designed for patients in rehabilitation settings.”).

Regarding claim 14: Paulus disclose wherein the base (the base include the support base 410 and the aesthetic housing 480, see annotated in FIG.4) extends longitudinally and comprises a base length (the length of the base 410) from a first base end (see annotated in FIG.4) to a second base end (see annotated in FIG.4); the base (the base include the support base 410 and the aesthetic housing 480, see annotated in FIG.4) extends laterally and comprises a base width (the width of the base 410) from a first base side (left side of the base 410) to a second base side (right side of the base 410); the base defines at least one base foot area (portion of the base 410 where the user can stand on, see annotated in FIG.4) disposed centrally to the base (see FIG.4) on which the user can stand during at least one of the isometric exercise and the dynamic exercise (the user can stand on a portion of the base 410 and perform the isometric exercise by pulling the weightlifting bar 220, see FIG.4).

    PNG
    media_image4.png
    611
    939
    media_image4.png
    Greyscale



Regarding claim 17: Paulus disclose a rehabilitation and exercise system (computer-controlled robotic resistance system, Abstract, “The invention comprises a method and/or an apparatus using computer configured exercise equipment and an electric motor. A computer-controlled robotic resistance system is used for training, diagnosis and/or therapy.”), comprising: 
a base (the base include the support base 410 and the aesthetic housing 480, see annotated in FIG.4); 
a static device (see claim 112f interpretation above, the static device is interpreted to be a pair of upper seat handles, a first semicircular pane, a second semicircular, a lateral bar, a pair of upper load handles, a pair of middle load handles, a first pivoting assembly, a second pivoting assembly or any isometric device equivalent thereof; the Examiner notes that the Applicant’s specification discloses a multiple isometric devices and the static device of the claims is not required to include multiple isometric devices; Paulus, the static device is interpreted to include an electric motor 240, the resistive cable 230 and the weightlifting bar 220, the static device of Paulus is considered to be equivalent with the Applicant’s static device of the elected embodiment because they both perform isometric exercises in static position; see annotated in FIG.4, Para [01116] “isometric exercises are performed in static positions, rather than being dynamic through a range of motion. Resistance by the electric motor 240 transferred through the resistive cable 230 to the weightlifting bar 220 allows for isometric exercise, such as with a lock on the motor or cable, and/or through use of a sensor, such as the encoder”) configured to be coupled to the base (see FIG.4) and configured to provide isometric exercise for a user (Para [01116] “isometric exercises are performed in static positions, rather than being dynamic through a range of motion. Resistance by the electric motor 240 transferred through the resistive cable 230 to the weightlifting bar 220 allows for isometric exercise, such as with a lock on the motor or cable, and/or through use of a sensor, such as the encoder”) by receiving static force (user force applying on the weightlifting bar 220) from the user to facilitate at least one of osteogenesis or muscle hypertrophy for the user (the Examiner notes that the limitation requires either osteogenesis or muscle hypertrophy, Para [01116] “An isometric exercise is a type of strength training where a joint angle and a muscle length do not vary during contraction”); 
a dynamic device (see claim 112f interpretation above, the dynamic device is interpreted to comprise a cycling mechanism having pedals, Paulus, see annotated in FIG.4) configured to be coupled to the base (the pedals are connected to the aesthetic housing 480 of the base, see FIG.4) and configured to provide a dynamic exercise for the user by being moved by the user to facilitate at least one of osteogenesis and muscle hypertrophy for the user (the Examiner notes that the limitation requires either osteogenesis or muscle hypertrophy; Paulus, the user is capable to perform the dynamic exercise by applying forces to the pedals; the pedals of the cycle are part of the dynamic device and are configured for dynamic exercise, see FIG.4); 
the base (the base include the support base 410 and the aesthetic housing see annotated in FIG.4) comprises a longitudinal base length (the length of the support base 410, see FIG.4) and a lateral base width (the width of the support base 410), a main post (see annotated in FIG.4) is configured to be coupled to the base (the main post 492 connected to the housing 480, see FIG.4) at a first base end (the first base end is the top end of the housing 480, see annotated in FIG.4), the main post (see annotated in FIG.4) is configured to extend vertically from the base (see FIG.4), the dynamic device (see annotated in FIG.4) is configured to be attached to the base (the pedals connected to the housing 480, see FIG.4) adjacent the main post (the post 492 is coupled directly to the housing 480), and the dynamic device (see claim 112f interpretation above, the dynamic device is interpreted to comprise a cycling mechanism having pedals, Paulus, see annotated in FIG.4) comprises a cycling mechanism having pedals (pedals 450, see FIG.4) configured to be selectively engaged by the user (the pedals 450 are engaged with the user’s feet); and 
a control console (see annotated in FIG.4) configured to provide information to and instruct the user regarding use of the system prior to or during use of the system (Para [0169] “A visual feedback system 492 is also optionally used to provide the user with immediate feedback on velocity tracking ability and/or other exercise related parameters. Velocity tracking is particularly useful for systems designed for patients in rehabilitation settings.”).

    PNG
    media_image3.png
    648
    869
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    806
    867
    media_image2.png
    Greyscale

Regarding claim 20: Paulus disclose a method of using an exercise machine for exercising a user (a method and/or an apparatus using computer configured exercise equipment and an electric motor, Abstract, “The invention comprises a method and/or an apparatus using computer configured exercise equipment and an electric motor. A computer-controlled robotic resistance system is used for training, diagnosis and/or therapy.”), the method comprising: 
providing an exercise machine (computer-controlled robotic resistance system, Abstract, “The invention comprises a method and/or an apparatus using computer configured exercise equipment and an electric motor. A computer-controlled robotic resistance system is used for training, diagnosis and/or therapy.”) having a static device (see claim 112f interpretation above, the static device is interpreted to be a pair of upper seat handles, a first semicircular pane, a second semicircular, a lateral bar, a pair of upper load handles, a pair of middle load handles, a first pivoting assembly, a second pivoting assembly or any isometric device equivalent thereof; the Examiner notes that the Applicant’s specification discloses a multiple isometric devices and the static device of the claims is not required to include multiple isometric devices; Paulus, the static device is interpreted to include an electric motor 240, the resistive cable 230 and the weightlifting bar 220, the static device of Paulus is considered to be equivalent with the Applicant’s static device of the elected embodiment because they both perform isometric exercises in static position; see annotated in FIG.4, Para [01116] “isometric exercises are performed in static positions, rather than being dynamic through a range of motion. Resistance by the electric motor 240 transferred through the resistive cable 230 to the weightlifting bar 220 allows for isometric exercise, such as with a lock on the motor or cable, and/or through use of a sensor, such as the encoder”) and a dynamic device (see claim 112f interpretation above, the dynamic device is interpreted to comprise a cycling mechanism having pedals, Paulus, see annotated in FIG.4); 
selectively and sequentially engaging the static (Para [0116] “isometric exercises are performed in static positions, rather than being dynamic through a range of motion. Resistance by the electric motor 240 transferred through the resistive cable 230 to the weightlifting bar 220 allows for isometric exercise, such as with a lock on the motor or cable, and/or through use of a sensor, such as the encoder.”) and dynamic devices (Para [0131] “a user pedals a crank and generates power, the system herein described optionally uses an electric motor to provide a resistance against which the person exercising needs to exert force.”) by the user; and 
receiving by the static and dynamic devices applications of force by the user sufficient to facilitate osteogenesis and muscle hypertrophy for the user (for the dynamic device application: the user is capable to perform the dynamic exercise by applying forces to the pedals; the pedals of the cycle are part of the dynamic device and are configured for dynamic exercise, see FIG.4; for the static device application: Para [01116] “An isometric exercise is a type of strength training where a joint angle and a muscle length do not vary during contraction. Hence, isometric exercises are performed in static positions, rather than being dynamic through a range of motion. Resistance by the electric motor 240 transferred through the resistive cable 230 to the weightlifting bar 220 allows for isometric exercise, such as with a lock on the motor or cable, and/or through use of a sensor, such as the encoder.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paulus (US 202/0190502 A1) in view of Bayerlein et al (US 2018/0228682 A1).
Regarding claim 10: Paulus disclose the invention as substantially claimed, see above, but fails to disclose wherein the main post has a distal post end with pivoting assemblies that are pivotable about the distal post end, each pivoting assembly comprises a pivoting arm and a pivoting handle, each pivoting arm has a distal arm end, and the pivoting handles are pivotally attached to the distal arm ends, respectively, and configured to be engaged by the user.
Bayerlein et al teach an analogous exercise device with the exercise device of Paulus since both references have a cycling mechanism with pedal attached to the main post. Bayerlein et al teach wherein the main post (Bayerlein et al, see annotated in FIG.2) has a distal post end (Bayerlein et al, see annotated in FIG.2) with pivoting assemblies (the left and right pivoting assemblies wherein each of the pivoting assembly has a pivoting arm and a pivoting handle, Bayerlein et al, see annotated in FIG.2) that are pivotable about the distal post end (Bayerlein et al, see annotated in FIG.2), each pivoting assembly (Bayerlein et al, see annotated in FIG.2) comprises a pivoting arm (Bayerlein et al, arm 142, see annotated in FIG.2) and a pivoting handle (Bayerlein et al, grip 141, see annotated in FIG.2), each pivoting arm has a distal arm end (Bayerlein et al,  see annotated in FIG.2), and the pivoting handles (Bayerlein et al, see annotated in FIG.2) are pivotally attached to the distal arm ends (Bayerlein et al, see annotated in FIG.2; Para [0054] “each grip 141 may move or rotate relative to each arm 142”), respectively, and configured to be engaged by the user (Bayerlein et al, Para [0054] “Each grip 141 is adapted to receive a hand of the user (i.e., for the user to hold/grab) and move relative to each respective arm 142”).

    PNG
    media_image5.png
    869
    744
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main post of Paulus to add a pair of pivoting assemblies, as taught in Bayerlein et al, for the purpose of accommodating a wide variety of hand sizes of users and of providing an aerobic exercise to strengthen various upper body.

Claims 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus (US 2012/0190502 A1)
Regarding claim 12: Paulus disclose the sensors (sensors 150, emphasis added, Para [0155] “the linear motion system 200 and/or rotational motion system 400 optionally contains sensors 150 for measuring load, position, velocity, and/or acceleration of any movable element, such as the pedals 450 or the weightlifting bar 200”) configured to sense at loads during use of the system, the sensors (sensors 150, Para [0074]) are electrically coupled to the control console (emphasis added, Para [0074] “Signal from the sensors 150 are optionally fed in a feedback system or loop to the program 120 and/or directly to the controller 130”) and mechanically coupled to the static (the weightlifting bar 200 , Para [0155]) and dynamic devices (the dynamic device is the pedals 450, emphasis added, Para [0155] “the linear motion system 200 and/or rotational motion system 400 optionally contains sensors 150 for measuring load, position, velocity, and/or acceleration of any movable element, such as the pedals 450 or the weightlifting bar 200”).
Paulus further disclose the load cell (Para [0115] “The encoder, a-priori knowledge, physical metrics, and/or direct measurement with a load cell, force transducer, or strain gage are optionally used in formulation of the appropriate resistance force applied by the electric motor 240 as a function of time.”) but fails to specifically disclose load cells configured to sense at loads during use of the system, the load cells are electrically coupled to the control console and mechanically coupled to the static and dynamic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Paulus to be the load cells configured to sense at loads during use of the system, the load cells are electrically coupled to the control console and mechanically coupled to the static and dynamic devices for the purpose of measuring load, position, velocity, and/or acceleration of any movable element. (Para [0155] “the linear motion system 200 and/or rotational motion system 400 optionally contains sensors 150 for measuring load, position, velocity, and/or acceleration of any movable element, such as the pedals 450 or the weightlifting bar 200”)

Regarding claim 13: Paulus as modified disclose wherein the load cells comprise at least one of strain gauges, bending-type load cells, double-beam-type load cells, half-bridge-type load cells, S-type load cells, button-type load cells, piezoelectric load cells or hydraulic load cells (the Examiner notes that the limitation requires one of the listed element; emphasis added, Para [0115] “The encoder, a-priori knowledge, physical metrics, and/or direct measurement with a load cell, force transducer, or strain gage are optionally used in formulation of the appropriate resistance force applied by the electric motor 240 as a function of time.”).
Regarding claim 18: Paulus disclose the sensors (sensors 150, emphasis added, Para [0155] “the linear motion system 200 and/or rotational motion system 400 optionally contains sensors 150 for measuring load, position, velocity, and/or acceleration of any movable element, such as the pedals 450 or the weightlifting bar 200”) configured to sense at loads during use of the system, the sensors (sensors 150, Para [0074]) are electrically coupled to the control console (emphasis added, Para [0074] “Signal from the sensors 150 are optionally fed in a feedback system or loop to the program 120 and/or directly to the controller 130”) and mechanically coupled to the static (the weightlifting bar 200 , Para [0155]) and dynamic devices (the dynamic device is the pedals 450, emphasis added, Para [0155] “the linear motion system 200 and/or rotational motion system 400 optionally contains sensors 150 for measuring load, position, velocity, and/or acceleration of any movable element, such as the pedals 450 or the weightlifting bar 200”).
Paulus further disclose the load cells comprise at least one of strain gauges, bending-type load cells, double-beam-type load cells, half-bridge-type load cells, S-type load cells, button-type load cells, piezoelectric load cells or hydraulic load cells (the Examiner notes that the limitation requires one of the listed element; emphasis added, Para [0115] “The encoder, a-priori knowledge, physical metrics, and/or direct measurement with a load cell, force transducer, or strain gage are optionally used in formulation of the appropriate resistance force applied by the electric motor 240 as a function of time.”) but Paulus fails to specifically disclose load cells configured to sense at loads during use of the system, the load cells are electrically coupled to the control console and mechanically coupled to the static and dynamic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Paulus to be the load cells configured to sense at loads during use of the system, the load cells are electrically coupled to the control console and mechanically coupled to the static and dynamic devices for the purpose of measuring load, position, velocity, and/or acceleration of any movable element. (Para [0155] “the linear motion system 200 and/or rotational motion system 400 optionally contains sensors 150 for measuring load, position, velocity, and/or acceleration of any movable element, such as the pedals 450 or the weightlifting bar 200”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784